                 IN THE UNITED STATES DISTRICT COURT


                         FOR THE DISTRICT OF HAWAII


BRIAN EVANS,                               CIVIL NO.20-00111 JAO-RT


            Plaintiff,                     ORDER TO SHOW CAUSE


      vs.



FIDELITY BROKERAGE
SERVICES LLC,

            Defendant.



                           ORDER TO SHOW CAUSE


      On March 9,2020,Plaintiff Brian Evans ("Plaintiff), who is self-

represented and not incarcerated, filed a civil Complaint, ECF No. 1, against

Fidelity Brokerage Services LLC ("Fidelity"); on March 17,2020,Plaintiff filed an

Application to Proceed in District Court without Prepaying Fees or Costs

("Application"), ECF No.2, using the Court's provided form. For the following

reasons, the Court ORDERS Plaintiffto SHOW CAUSE by April 13, 2020 as to

why the Complaint should not be dismissed for lack ofsubject matter jurisdiction,

and therefore refrains from ruling on the Application until after such date.
       The Court screens the Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B).'

 The Complaint asserts a negligence claim; namely, that on October 1, 2018,

 Fidelity negligently misinformed Plaintiff regarding the purchasing and

"hold[ing]" ofstock, causing Plaintiffto take certain actions with his accounts and

 thereby "costing the Plaintiff hundreds ofthousands of dollars" when his positions

 were "force-sold." ECF No. 1 at 4. The Complaint also alleges that FINRA^




' With respect to proceedings in forma pauperis, 28 U.S.C. § 1915(e)(2)(B) states:

              Notwithstanding any filing fee, or any portion thereof, that may
              have been paid,the court shall dismiss the case at any time ifthe
              court determines that—


                   (B)the action or appeal—
                        (i) is frivolous or malicious;
                        (ii) fails to state a claim on which relief may be
                        granted; or
                        (iii) seeks monetary relief against a defendant who
                          is immune from such relief.

 28 U.S.C. § 1915(e)(2)(B). See Lopez v. Smith,203 F.3d 1122, 1127(9th Cir.
 2000)(stating that 28 U.S.C. § 1915(e)"not only permits but requires" the court to
 dismiss a § 1915(a) complaint that fails to state a claim); Calhoun v. Stahl, 254
 F.3d 845, 845 (9th Cir. 2001)(holding that the provisions of28 U.S.C. §
 1915(e)(2)(B) are not limited to prisoners).

 ^ The Financial Industry Regulatory Authority("FINRA")is a '"self-regulatory
organization'("SRO")as a national securities association registered with the SEC
pursuant to the Maloney Act of 1938, 15 U.S.C. § 78o-3, et seq." Fiero v. Fin.
Indus. Regulatory Auth, Inc., 660 F.3d 569, 571 (2d Cir. 2011)(quoting Desiderio
V. Nat'I Ass'n ofSec. Dealers, Inc., 191 F.3d 198, 201 (2d Cir. 1999)).
denied Plaintiffs request to arbitrate his claims and that therefore Plaintiff was

compelled to file this action. Id.

      As an initial matter,"[cjourts have an independent obligation to determine

whether subject-matter jurisdiction exists, even when no party challenges it."

Hertz Corp. v. Friend, 559 U.S. 77,94(2010). The Court is presumed to lack

subject matter jurisdiction, and a plaintiff bears the burden of establishing that

subject matter jurisdiction is proper. See Kokkonen v. Guardian Life Ins. Co., 511

U.S. 375,377(1994). Ifthe Court lacks subject matter jurisdiction, an action must

be dismissed. Fed. R. Civ. P. 12(h)(3).

      Plaintiff appears to assert that his negligence claim is based on diversity of

citizenship. See ECF No. 1 at 2>-A. Federal district courts have original

jurisdiction based on diversity, i.e., over cases where the amount in controversy

exceeds $75,000, exclusive of interest and costs, and where the matter in

controversy is between citizens of different states. See 28 U.S.C. § 1332(a)(1).

Complete diversity of citizenship requires that each ofthe plaintiffs be a citizen of

a different state than each ofthe defendants. See Williams v. United Airlines, Inc.,

500 F.3d 1019, 1025 (9th Cir. 2007)(citing Exxon Mobil Corp. v. Allapattah

Servs., Inc., 545 U.S. 546,553(2005)); Morris v. Princess Cruises, Inc., 236 F.3d

1061, 1067(9th Cir. 2001).
      The Complaint asserts the amount in controversy is in excess of$75,000 and

states that Plaintiff is a citizen of Hawai'i. EOF No. 1 at 1, 3. Although the

Complaint asserts Fidelity is "incorporated under the laws ofthe State of...

Delaware, and has its principal place of business in the State of... Rhode Island,"

id. at 3,the Complaint also states that Fidelity is an "LLC," i.e., a limited liability

company. See id. at 1. The citizenship ofan unincorporated association, such as a

limited liability company,"can be determined only by reference to all ofthe

entity's members," and not the laws under which it is organized or where it is

registered to do business. Kuntz v. Lamar Corp., 385 F.3d 1177, 1182(9th Cir.

2004)(citing Garden v. Arkonia Assocs.,494 U.S. 185,196-97(1990)).

      Absent the foregoing information, the Court is unable to ascertain whether

subject matter jurisdiction exists. Accordingly, Plaintiff is ORDERED TO SHOW

CAUSE why this action should not be dismissed without prejudice for lack of

subject matter jurisdiction. Plaintiff must file a response to this Order to Show

Cause by April 13,2020, by providing the citizenship of each ofFidelity's

members.^




^ If any ofFidelity's members are themselves unincorporated associations, such as
limited liability companies or limited partnerships. Plaintiff shall additionally
identify those entities' members and provide their citizenships.
       Plaintiff shall respond to this Order to Show Cause by April 13, 2020. The

Court refrains from ruling on the Application until after such date. Failure to

respond to the Order to Show Cause will result in a finding that Plaintiff has failed

to carry his burden of establishing subject matter jurisdiction, an AUTOMATIC

DISMISSAL of this action without prejudice, and a denial ofPlaintiffs

Application as moot.

       IT IS SO ORDERED.


       DATED: Honolulu, Hawai'i, March 24, 2020.




                                Jill A. OtaEe
                               United States District Judge




CIVIL NO. 20-00111 JAO-RT,Evans v. Fidelity Brokerage Services LLC, ORDER TO SHOW CAUSE
